                  IN THE UNITED STATES DISTRICT COURT.
                      FOR THE DISTRICT OF NEBRASKA

ELLA J. RHONE, as wife of Bruce N.
Rhone, Sr., deceased;
                                                             8:18CV597
                     Plaintiff,

      vs.                                          MEMORANDUM AND ORDER

UNION PACIFIC RAILROAD CO.,

                     Defendant.


      This court previously ordered Union Pacific is entitled to sanctions in five
separate cases, including the above-captioned action. See, Byrd v. UPRR, 8:18-
cv-36-CRZ; Jones v. UPRR, 8:18-cv-178-JFB-CRZ; Reynolds v. UPRR, 8:18-cv-
303-JFB-CRZ; Edgett v. UPRR, 8:18-cv-407-JFB-CRZ; Rhone v. UPRR, 8:18-cv-
00597-JFB-CRZ. These sanctions orders arose from the plaintiffs’ failure to
timely comply with this court’s order requiring each plaintiff to show that he or she
was duly appointed as the personal representative or administrator of his or her
respective decedent plaintiff’s estate. Prior to their death, each of the decedents
were employees of Union Pacific. As to all five cases, the plaintiffs are
represented by the same attorney.


      As to each of the five cases, Union Pacific’s core briefing was substantially
the   same,   with     additions   to   each   brief   discussing   the   case-specific
circumstances. The court’s order imposing sanctions stated that upon receiving
Defendant’s itemized fee application, or a stipulation of the parties as to the fees
owed, the court would award attorney fees to the defendant for conducting
discovery and filing a motion as to the plaintiffs’ lack of capacity to sue. The court
clarified that Union Pacific was entitled to a single, not quadruple, recovery for
the attorney work and briefing common to each case.


      Union Pacific’s fee applications request a total recovery of $10,664.50,
allocated as follows: $8,649.00 to Rhone; $1,060.00 to Byrd; $875.50 to Jones;
$40.00 to Reynolds; and $40.00 to Edgett. As Jones, Reynolds, and Edgett,
plaintiffs did not object to the railroad’s fee applications. Plaintiff Rhone objects to
the fee application, arguing Union Pacific’s evidence “is not explicit enough to
determine if the Defendant has billed ‘for re-inventing the wheel,’” and having
previously briefed the same issues for cases filed by Plaintiff’s counsel, Union
Pacific did not need to write a new brief. (Filing No. 30, at CM/ECF p. 1) Plaintiff’s
counsel “seeks leave to conduct limited discovery on the issue of redundant work
product and duplicative billings.” (Filing No. 30, at CM/ECF p. 2).


      Union Pacific responds that Plaintiff’s objections are too general to be
considered. It further argues that in the prior cases cited by Plaintiff’s counsel,
Union Pacific was moving to dismiss, not for sanctions, and different research
was necessary. Finally, it argues:

      Plaintiffs seemingly suggest that Union Pacific could have (or even
      should have) copied-and-pasted its briefing from the earlier cases.
      Union Pacific did not do so because the issues involved are distinct
      and arose in different circumstances. Its attention to those details,
      which led it to drafting a new brief, hopefully resulted in better briefs
      and more refined arguments. More thoroughly researched briefs are
      hopefully more helpful to Courts than the one-size-fits-all approach
      that Plaintiffs argue should have been employed. Union Pacific
      should not be penalized for its lawyers' conscientiousness and
      should receive the full amount of the fees incurred.

(Filing No. 32, at CM/ECF p. 4).




                                           2
      The court agrees. Copy/pasted briefs are sometimes warranted, but not
when the issues, such as the standards for dismissal compared to sanctions, are
not identical. And copying from prior briefs can stifle a party’s ability to provide
more current and cogent arguments. The court cannot rely on the general and
cursory statements of Plaintiff’s counsel as a basis for second-guessing Union
Pacific’s belief that new briefing was warranted under the circumstances. And the
court will not permit discovery on the issue of why Union Pacific decided to write
a new brief and whether that decision was appropriate, particularly where
Plaintiff’s counsel is already struggling to timely perform the discovery needed on
the underlying substantive claims.


      Based on the evidence before the court, Union Pacific’s core brief
applicable to all cases, and its reply brief for this case, were primarily written by
an associate who billed $165.00 per hour. Plaintiff’s counsel does not challenge
this billing rate, and the court finds it is very reasonable. The associate spent
51.7 hours drafting the briefs; 20.2 of those hours attributed to reviewing
Plaintiff’s opposing brief and drafting a reply. Other than arguing that a new brief
was unnecessary, plaintiff’s counsel does not challenge the number of associate
hours spent on drafting the briefs. The court finds the associate hours spent were
reasonable. The court also finds the additional review and drafting time invested
by the supervising partner, 2.6 hours at $200.00 per hour, was abundantly




                                         3
reasonable.1 As requested, the court will award $8,649.002 to Union Pacific for
time spent in motion practice on the issue of capacity to sue.3


      Accordingly,

       IT IS ORDERED that for the reasons stated in the court’s prior order,
(Filing No. 24), Union Pacific’s motion, (Filing No. 29), is granted, and

      1)     Union Pacific is awarded attorney fees totaling $8,649.00 as
             sanctions for the conduct of Plaintiff (or Plaintiff’s counsel) in filing a
             lawsuit for a deceased person when Plaintiff lacked the capacity to
             do so, falsely stating in the complaint that the filing person was the
             decedent plaintiff’s personal representative, and then, without any
             explanation, failing to timely correct the plaintiff’s filing status when
             ordered to do so.

      2)     The sanctions amount assessed herein shall be paid to Union
             Pacific on or before November 7, 2019.

      October 7, 2019

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge




      1
          Based on recent fee applications, attorney billing rates for experienced
litigators in Nebraska ranges from $250 to $350 per hour.
      2
         The total hours times the hourly rates is actually higher than Union
Pacific’s request. The request to recover $44.50 (rather than $445.5) for 2.7
hours of work (Filing No. 29, at CM/ECF p. 8) is likely incorrect. But the court will
not unilaterally modify the defendant’s evidence or request additional briefing
based on this discrepancy.
      3
         The court permitted Union Pacific to request its fees incurred in
performing discovery on the capacity to sue issue. Union Pacific is not requesting
fees for discovery, explaining its time entries do not facilitate an accurate
calculation of time spent on discovery for that specific issue.

                                          4
